                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 CHRIS NJOS,                                     )
                                                 )
                         Plaintiff,              )
                                                 )
 vs.                                             )   Case No. 18-CV-598-SMY-RJD
                                                 )
 J. COE, N. MARSHALL, M. SIDDIQUI,               )
 A. WALTERS, JACQUELINE                          )
 LASHBROOK, J. BALDWIN, and                      )
 WEXFORD HEALTH SOURCES, INC.,                   )
                                                 )
                         Defendants.             )

                             MEMORANDUM AND ORDER

YANDLE, District Judge

          This matter is before the Court on the Report and Recommendation (“Report”) of United

States Magistrate Judge Reona J. Daly, recommending that Plaintiff’s Motion for Preliminary

Injunction (Doc. 4) be denied (Doc. 40). Plaintiff filed a timely objection (Doc. 41) to which

Defendants responded (Doc. 42). For the following reasons, the Court ADOPTS Judge Daly’s

Report.

                                      Procedural Background

          Plaintiff Chris Njos, an inmate currently incarcerated at Menard Correctional Center

(“Menard”), filed a Complaint on March 22, 2018, alleging he was not receiving adequate medical

care since December 2016 (Doc. 1). His Complaint detailed his medical condition which included

a swollen and painful lymph node behind his left ear, uncontrolled high blood pressure, and a

painful shoulder.    According to the Complaint, Plaintiff encountered a number of medical

personnel during the relevant time period, underwent a CT scan of his neck and an MRI of his

cervical spine, and saw a neurologist, but none of these encounters resulted in meaningful medical

                                           Page 1 of 6
care. He is proceeding on two Counts: a deliberate indifference claim against the individual

defendants as to his neck pain and high blood pressure; and a policy and practice claim against

Defendant Wexford Health Sources (Doc. 7). In addition to the Complaint, Plaintiff filed a Motion

for Preliminary Injunctive relief (Doc. 4). That motion was referred to Judge Daly who conducted

a hearing on September 12, 2018.

       Judge Daly considered the evidence including Plaintiff’s testimony, medical records, Dr.

Mohammed Siddiqui’s affidavit, and the testimony of Nurse Practitioner Christine Lindsay, and

concluded that Plaintiff had neither shown irreparable harm nor a likelihood of success on the

merits (Doc. 40). Specifically, Judge Daly made the following findings: Plaintiff’s shoulder

condition is preexisting from an injury that occurred in 2009. X-rays conducted on June 29, 2016

and October 25, 2017 revealed that Plaintiff had a “ununited fracture” of the clavicle for which

Plaintiff was prescribed physical therapy. Plaintiff’s neck and sinuses also were x-rayed on

January 25, 2017 and revealed minimal clouding of the bone at the root of his nose, no air/fluid in

his paranasal sinuses, and no bony expansion or destruction. An x-ray of his cervical spine on

April 12, 2017 revealed unremarkable findings and a follow-up CT scan on July 18, 2017 revealed

no abnormalities.

       Thereafter, Plaintiff was referred to a neurologist, Dr. Lori Guyton, who examined him on

August 22, 2017. Dr. Guyton recommended an MRI of his cervical spine, a Flexeril prescription,

and physical therapy. The MRI was taken on November 27, 2017 and revealed moderate stenosis

at the C7-T1 level but not elsewhere in the cervical spine. While Plaintiff was then approved for

follow-up, an appointment was made a number of months later, on July 26, 2018, after this lawsuit

was filed.




                                           Page 2 of 6
       The follow-up was conducted by another neurologist, Dr. Loftspring, who did a full

neurological examination. The examination was normal, but Dr. Loftspring noted that Plaintiff’s

left arm issues may be related to the nonunion clavicle facture. Dr. Loftspring recommended

physical therapy and referral to an orthopedic specialist. After the hearing, Plaintiff was examined

by an orthopedist, Dr. Sinha, and continues to receive medical care at Menard, including pain

medication and diagnostic testing.

       Based on these factual findings, Judge Daly concluded that while Plaintiff is suffering from

serious medical conditions, he is receiving adequate medical care.

                                             Discussion

       Since Njos filed a timely objection, the undersigned must undertake a de novo review of

Judge Daly’s recommendation to deny his motion for preliminary injunction. 28 U.S.C. §

636(b)(1)(B), (C); FED. R. CIV. P. 72(b); SDIL-LR 73.1(b); see also Govas v. Chalmers, 965 F.2d

298, 301 (7th Cir. 1992). De novo review requires the district judge to “give fresh consideration

to those issues to which specific objections have been made” and make a decision “based on an

independent review of the evidence and arguments without giving any presumptive weight to the

magistrate judge’s conclusion.” Mendez v. Republic Bank, 725 F.3d 651, 661 (7th Cir. 2013). The

Court “may accept, reject or modify the magistrate judge’s recommended decision.” Id. The Court

has reviewed Judge Daly’s Report consistent with these standards.

       A preliminary injunction is “an extraordinary and drastic remedy, one that should not be

granted unless the movant, by a clear showing, carries the burden of persuasion.” Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997). In order to obtain a preliminary injunction, a plaintiff has

the burden of establishing that: (1) he is likely to succeed on the merits of his claim; (2) he has no

adequate remedy at law; and (3) he is likely to suffer irreparable harm without the injunction.



                                             Page 3 of 6
Planned Parenthood of Indiana, Inc. v. Comm’r of Indiana State Dep’t Health, 699 F.3d 962, 972

(7th Cir. 2012), citing Am. Civil Liberties Unions of Ill. v. Alvarez, 679 F.3d 583, 589-90 (7th Cir.

2012).

         In the context of prisoner litigation, the scope of the Court’s authority to issue an injunction

is circumscribed by the Prison Litigation Reform Act (“PLRA”). Westefer v. Neal, 682 F.3d 679,

683 (7th Cir. 2012). Under the PLRA, preliminary injunctive relief “must be narrowly drawn,

extend no further than necessary to correct the harm the court finds requires preliminary relief, and

be the least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2); see also

Westefer, 682 F.3d at 683 (noting the PLRA “enforces a point repeatedly made by the Supreme

Court in cases challenging prison conditions: prisons officials have broad administrative and

discretionary authority over the institutions they manage”) (internal quotation marks and citation

omitted).

         Plaintiff has not shown irreparable harm such that the extraordinary relief of a preliminary

injunction should be granted. Plaintiff first generally objects to Judge Daly’s “minimization” of

his pain and suffering. In the Report, however, Judge Daly recognized that Plaintiff had serious

medical conditions that required treatment and that he was in fact being treated. The Constitution

does not require prison physician to immediately prescribe the most potent pain medication upon

an inmate’s complaints of pain. See Snipes v. DeTella, 95 F.3d 586, 592 (7th Cir. 1996) (“To say

the Eighth Amendment requires prison doctors to keep an inmate pain-free in the aftermath of

proper medical treatment would be absurd.”). Plaintiff has serious medical conditions that require

treatment, which he is receiving, but he is not entitled to a pain free existence while incarcerated.

         Plaintiff next argues that Judge Daly should not have relied on Dr. Siddiqui’s affidavit as

it contains lies in an attempt to mislead the Court, especially as to his recitation of Dr. Guyton’s



                                              Page 4 of 6
findings. Dr. Siddiqui’s affidavit was filed along with Defendants’ response to Plaintiff’s motion

for injunctive relief (Doc. 31-1). Judge Daly did cite to Dr. Siddiqui’s affidavit in the Report, but

she also referred to the medical records themselves in describing Dr. Guyton’s recommendations

and the results of the CT scan and MRI. Thus, even if Dr. Siddiqui erred in representing the

medical evidence, such a misrepresentation did not factor into Judge Daly’s calculus.

       Plaintiff further argues that the delay in receiving a follow up appointment with Dr. Guyton

and the subsequent appointment with Dr. Loftspring unnecessarily exacerbated his condition and

prolonged his pain. But, Plaintiff is not entitled to demand specific care – in this case, a follow up

appointment with a particular neurologist. Pyles v. Fahim, 771 F.3d 403, 411 (7th Cir. 2014).

Moreover, while a delay in treatment can demonstrate deliberate indifference, not every delay

violates the constitution. See Perez v. Fenoglio, 792 F.3d 768, 777-78 (7th Cir. 2015); McGowan

v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010).

       Finally, Plaintiff asserts that while he receives blood pressure medication, he has had

“multiple episode” of high blood pressure. He further asserts that his nerve pain/pain medication

has been “stopped at times” for non-medical reasons since the preliminary injunction hearing, and

that his muscle relaxer has been discontinued for 2 weeks since the hearing. These assertions,

however, are not properly before the Court as objections to the Report. That said, the Court notes

that Plaintiff is enrolled in the hyper-tension clinic and has identified no harm suffered as a result

of his alleged sporadic elevated blood pressure.

       Plaintiff has received and continues to receive medical care with respect to his medical

conditions. His disagreements with treatment decisions or the alacrity with which evaluations and

diagnostic tests are accomplished cannot support a deliberate indifference claim and do not

demand immediate injunctive relief. Edwards v Snyder, 478 F.3d 827, 831 (7th Cir. 2007).



                                             Page 5 of 6
       Based on the record and relevant legal authority, this Court agrees with Judge Daly’s

conclusion that Plaintiff is receiving medical care for his neck and shoulder condition and has not

shown irreparable harm or the need for immediate injunctive relief, and ADOPTS her Report and

Recommendation in its entirety (Doc. 40). Accordingly, Plaintiff’s Motion for Preliminary

Injunction (Doc. 4) is DENIED.

       IT IS SO ORDERED.

       DATED: March 25, 2019
                                                     s/ Staci M. Yandle
                                                     STACI M. YANDLE
                                                     United States District Judge




                                           Page 6 of 6
